DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 02/04/2022 and Applicant’s request for reconsideration of application 16/405350 filed 02/04/2022.
Claims 1-20 have been examined with this office action.

Claim Interpretation
encoding information – [0052] “…Thus, in some embodiments, the match reduction module 208 may encode information associated with the added attributes ( e.g., whether the profile is associated with the added attributes) into a single input value before providing the single input value to the matching model”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of reducing false positives in fraud detection without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an system, independent claim 9 and all claims which depend from it are directed toward a method, and independent claim 15 and all claims which depend from it are directed toward a machine- readable medium storing instruction to perform functions/steps. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “receiving a request for matching one or more profiles, from a plurality of stored profiles, to an entity from a list of entities, wherein the request includes identification information associated with the entity and corresponding to a set of identification attributes; 	determining, from the plurality of stored profiles, a subset of profiles by comparing the identification information against data associated with the plurality of stored profiles and corresponding to the set of identification attributes; 
reducing a size of the subset of profiles by: 
	deriving, for the entity, two or more attribute values that are not part of the identification information based on common characteristics that are shared among the list of entities; 
	encoding the two or more attribute values into an input value for a machine learning model, wherein the machine learning model is configured to receive the input value, the identification information, and attribute values associated with the  subset of profiles for predicting whether any profile, from the subset of profiles, matches the entity; 

	identifying, from the subset of profiles using the machine learning model, at least one profile that does not match the entity based on an output of the machine learning model and; 
	removing the at least one profile from the subset of profiles to generate a modified subset of profiles; and 
	performing an action on one or more user accounts associated with the modified subset of profiles”. 

Claim 9 comprises inter alia the functions or steps of “receiving a request for matching one or more profiles, from a plurality of stored profiles, to an entity from a list of entities, wherein the request includes identification information associated with the entity and corresponding to a set of identification attributes; 
	determining from the plurality of stored profiles, a subset of profiles by comparing the identification information against data associated with the plurality of stored profiles and corresponding to the set of identification attributes; 
reducing a size of the subset of profiles by: 
	deriving, for the entity, at least one attribute value that is not part of the identification information based on common characteristics that are shared among the list of entities; 
	encoding the at least one attribute value into an input value for a machine learning model, wherein the machine learning model is configured to receive the, input value, the identification information, and attribute values associated with the 
	identifying, from the subset of profiles using the machine learning model, at least one profile that does not match the entity based on an output of the machine learning model; and 
	removing, from the subset of profiles, the at least one profile to generate a modified subset of profiles; and 	performing an action on one or more user accounts associated with the modified subset of profiles”.

Claim 15 comprises inter alia the functions or steps of “receiving a request for matching one or more profiles, from a plurality of stored profiles, to an entity from a list of entities, wherein the request includes identification information associated with the entity and corresponding to a set of identification attributes; 
	determining, from the plurality of stored profiles, a subset of profiles by comparing the identification information against data associated with the plurality of stored profiles and corresponding to the set of identification attributes; 
reducing a size of the subset of profiles by: 
	deriving, for the list of entities, at least one attribute value that is not part of the identification information based on common characteristics that are shared among the list of entities; 
	encoding the at least one attribute value into an input value for a machine learning model, wherein the machine learning model is configured to receive the 
	using the machine learning model to identify, from the subset of profiles, at least one profile that does not match the entity based on the identification information and the at least one attribute value; 
	and, removing the at least one profile from the subset of profiles to generate a modified subset of profiles; and 
	performing an action on one or more user accounts associated with the modified subset of profiles”.

The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Reducing false positives in fraud detection is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. The claim limits involving machine learning are claimed at high level of generality and are merely applied to the abstract idea of the claims. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0023-0028] [0052]) and further see insignificant extra-solution activity MPEP § 
As for dependent claims 2, 5-7, 10-12, 14, and 18-20  these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.
As for dependent claims 3, 4, 8, 13, and 15-17,  these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of retrieving [data] from an external server and the use of a machine learning model. The external server and use of a machine learning model are both recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.

Claim Interpretation - “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related”
The applicant has used to phrase “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest 

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. The examiner maintains that the claims are directed toward an abstract idea. Reducing false positives in fraud detection is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The 

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A submitted 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
03/02/2022